NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 04 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

NYLONDA JAZZ SHARNESE, an                        No. 12-55407
individual; et al.,
                                                 D.C. No. 2:10-cv-06796-VAP-
              Plaintiffs - Appellants,           MAN

  v.
                                                 MEMORANDUM*
STATE OF CALIFORNIA; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                    Argued and Submitted October 10, 2013**
                              Pasadena, California

Before: REINHARDT and CHRISTEN, Circuit Judges, and SEDWICK, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
             The Honorable John W. Sedwick, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
      Nylonda Sharnese and Ronald Shea appeal the district court’s order

dismissing their civil action against Michael A. Latin, Patti Sundstrom, and the

Superior Court of California, County of Los Angeles. Latin was a superior court

judge when the events giving rise to the action took place, and Sundstrom was a

court reporter. Having carefully considered the district court’s order and the

findings and recommendations of the magistrate judge, we now affirm the

dismissal of the action but reduce the amount of sanctions.

      (1) State Sovereign Immunity

      States have sovereign immunity from suits by their own citizens and citizens

of another state. Edelman v. Jordan, 415 U.S. 651, 662–63 (1974). California

state courts are “arms of the state” for purposes of sovereign immunity. See

Franceschi v. Schwartz, 57 F.3d 828, 831 (9th Cir. 1995). Although Congress may

render states liable in federal court by exercising its enforcement powers under the

Fourteenth Amendment, see Fitzpatrick v. Bitzer, 427 U.S. 445 (1976), Congress

did not do so with respect to 42 U.S.C. § 1983, see Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 66 (1989). The doctrine of state sovereign immunity bars

appellants’ claims against the superior court, with the exception of Shea’s claim

under the Americans with Disabilities Act (ADA).

      (2) Judicial Immunity


                                         2
      Judicial immunity is an immunity from suit for judges acting in a judicial

capacity, so long as the judge has not acted “in the complete absence of all

jurisdiction.” See Mireles v. Waco, 502 U.S. 9, 11–12 (1991). It is “not overcome

by allegations of bad faith or malice.” See id. at 11. Most of the factual allegations

against Judge Latin concern judicial actions taken with regard to cases in the

superior court over which the court had subject matter jurisdiction. See Ashelman

v. Pope, 793 F.2d 1072, 1076 (9th Cir. 1986). The only claim against Judge Latin

that may possibly arise from nonjudicial conduct is the § 1985 claim concerning

the alleged conspiracy with Sundstrom to falsify court transcripts. We need not

determine the applicability of judicial immunity to this conduct because appellants’

§ 1985 claims were properly dismissed on other grounds, as discussed below. We

uphold the district court’s dismissal of all other claims against Judge Latin under

the doctrine of judicial immunity.

      (3) Claims under § 1985

      A cognizable claim under the relevant clauses of § 1985 requires an

allegation of racial or class-based animus. Usher v. City of Los Angeles, 828 F.2d
556, 561 (9th Cir. 1987). Neither appellants’ original complaint nor their proposed

amended complaint specifically alleged such animus. On appeal, appellants argue

that Judge Latin manifested animus against “multiple poor and impoverished


                                          3
clients of Mr. Shea.” But, as explained, the doctrine of judicial immunity applies

to the judge’s actions with respect to these litigants. As for the conspiracy between

Judge Latin and Sundstrom, appellants do not allege that the alteration of the court

transcript was motivated by racial or class-based animus. Rather, the proposed

amended complaint asserts that the alterations were “intentionally entered for the

purpose of concealing judicial misconduct and the egregious bias of Judge Michael

Latin.” Because appellants do not allege racial or class-based animus with regard

to conduct that is not covered by some form of immunity, their § 1985 claims were

properly dismissed. See Usher, 828 F.2d at 561.

      (4) ADA Claim

      Appellees acknowledge that sovereign immunity does not bar Shea’s ADA

claim against the superior court. To state a cognizable claim under Title II, Shea

needed to allege discrimination by reason of his disability. 42 U.S.C. § 12132;

Weinreich v. Los Angeles Cnty. Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir.

1997). Shea did not allege that anyone in the court was aware of his disability

when the events complained of arose. Nor does he allege that he requested

accommodation for his disability. Because he cannot show that any court

employee took actions “by reason of” a disability of which they were unaware, the

ADA claim was properly dismissed.


                                         4
      (5) Claim under California Law

      It is unnecessary for this court to decide whether the district court had the

power to grant declaratory relief for alleged violations of the California Code of

Civil Procedure. Once all federal actions were dismissed from the action, the

district court acted within its discretion in declining to hear remaining state law

claims. See 28 U.S.C. § 1367(c)(3).

      (6) Leave to Amend

      Federal courts freely grant leave to amend a complaint “when justice so

requires.” See Fed. R. Civ. P. 15(a)(2). Granting leave to amend is not required

when amendment would be futile. Kendall v. Visa U.S.A., Inc., 518 F.3d 1042,

1051–52 (9th Cir. 2008). Appellants put forth a proposed amended complaint that

does not cure the fatal defects concerning judicial immunity, state sovereign

immunity, or the failure to state cognizable claims under § 1985 and the ADA. As

the district court concluded, these defects are fundamental. “Appellants fail to

state what additional facts they would plead if given leave to amend . . . .

Accordingly, amendment would be futile.” Id. at 1052.

      (7) Rule 11 Sanctions

      All aspects of a district court’s Rule 11 determination are reviewed for abuse

of discretion. Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990). Here,


                                           5
appellants requested sanctions against appellees’ counsel for making legal

arguments, and taking actions in litigation, with which appellants did not agree. As

the findings and recommendations of the magistrate judge demonstrate, appellants’

arguments are without legal merit. The district court appropriately exercised its

discretion in refusing to grant appellants’ request for sanctions.

      The central purpose of Rule 11 sanctions is “to deter baseless filings in

District Court,” but courts must also be sensitive to the dangers of chilling

vigorous advocacy. Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1363

(9th Cir. 1990). Shea’s complaint alleges, and the appellees do not dispute, that he

is receiving social security disability payments. The substance and style of Shea’s

arguments for sanctions—in particular, accusing opposing counsel of “fraud”—are

professionally irresponsible. Nonetheless, because the sanction imposed is more

than sufficient to deter similar conduct in the future, we reduce the sanction against

Shea from $2,760 to $500.

      AFFIRMED IN PART and VACATED IN PART. Appellants’ requests

for judicial notice are deemed MOOT.

      Each party shall bear its own costs on appeal.




                                           6
                                                                                 FILED
Sharnese v. State of California, No. 12-55407                                     NOV 04 2013

                                                                              MOLLY C. DWYER, CLERK
REINHARDT, Circuit Judge, concurring.                                          U.S. COURT OF APPEALS




      On occasion, the imposition of sanctions, though permissible, tends to

increase rather than facilitate the litigation at issue. This, to me, is one of those

instances in which the district court might best use its discretion to refrain from

following the normal course, and ignore conduct that may well be worthy of

reproach. Sometimes it is best simply to be practical and take into account the

human frailties of litigants or even counsel. To the extent that Shea can learn from

sanctions, he has probably reached his limit. I would recommend that Judge

Phillips vacate the sanctions rather than reduce them and thus avoid any possibility

of further misunderstanding.